IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT



                                                 No. 01-60764




        UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,

        versus


        BRADLEY WHITE,

                                                                      Defendant-Appellant.

                                    ____________________________

                               Appeal from the United States District Court
                                 for the Northern District of Mississippi
                                          1:01-CR-22-ALL-B
                                  _____________________________
                                              June 14, 2002

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

        Bradley White appeals his conviction for the offense of traveling interstate for the purpose

of engaging in sexual conduct with a minor in violation of 18 U.S.C. § 2423(b). He contends that

the district court erred in denying his motion to suppress his statement and in allowing the

government to introduce electronic mail correspondence.

        We have reviewed the record and found no error in the district court’s denial of the


        *
          Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
motion to suppress. The district court did not err in refusing to find that White was in custody.

With respect to whether White invoked his right to counsel, the record supports the district

court’s conclusion that White’s reference to an attorney was ambiguous and equivocal. See Davis

v. United States, 512 U.S. 452, 459, 114 S.Ct. 2350, 2355 (1994).

       Finally, White has not shown that the district court abused its discretion in admitting the

electronic mail correspondence. See United States v. Siddiqui, 235 F.3d 1318 (11th Cir. 2000).

       AFFIRMED.




                                                 2